Citation Nr: 1635745	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  15-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record reveals that the Veteran's schizophrenia had its clinical onset in service.   


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including a psychosis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for a psychosis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from 

service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran currently has schizophrenia.  She underwent a VA examination in May 2016 and the VA examiner diagnosed her with schizophrenia.  Therefore, the current disability element is satisfied.  Holton v. Shinseki, 557 F.3d 1366; Shedden v. Principi, 381 F.3d 1166-67.

Under the second service connection element, there must be evidence of a relevant disease or injury incurred in or aggravated by active service.  Holton, 557 F.3d at 1366.  In an August 2013 statement, the Veteran's former VA primary care provider (L.D., D.O.) stated that the Veteran was his patient from 2006 to 2010.  He noted that during the period of time that the Veteran was his patient, she displayed prodromal symptoms of schizophrenia including decreased function and initiative, compulsivity, hypochondria, and illogical conclusions to her medical conditions.  He concluded that although she declined mental health evaluation, she was ultimately diagnosed with schizophrenia.  

In May 2014, a VA physician (J.L., M.D.) submitted a statement regarding the Veteran's medical conditions.  In that statement, he noted that the Veteran reported symptoms consistent with a prodromal phase of schizophrenia since her time in the military including: lack of motivation, social withdrawal, odd religious beliefs, and disorganization impairing her to attempts to complete school coursework.  

The Veteran stated in her August 2015 VA Form 9 appeal to the Board that she first started noticing the psychiatric symptoms during service but due to anosognosia, she did not seek treatment.

Then in May 2016, her former VA physician (L.D., D.O.) again stated that he first saw the Veteran after she left active duty in August 2006 and at that time, she displayed signs of schizophrenia but declined mental health services.  He stated that it was more likely than not that her schizophrenia originated during her military service because she displayed schizophrenic symptoms immediately after discharge.

Based on the foregoing evidence, the Board finds that the Veteran displayed symptoms of schizophrenia immediately after separating, lending credibility to her statements that she experienced psychiatric symptoms during service.  Therefore, the in-service element of service connection is satisfied.  Id.  

Finally, the Board finds a nexus between the Veteran's psychiatric disability and her active military service.  The Veteran's former VA primary care provider noted in his May 2016 statement that it was more likely than not that the schizophrenia diagnosed after service originated during her military service because she displayed schizophrenic symptoms immediately after discharge.  There is no medical evidence in the record to the contrary.  Thus, the nexus element of service connection is satisfied.  Id.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds her schizophrenia had its onset during active service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for schizophrenia is granted.


ORDER

Entitlement to service connection for schizophrenia is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


